Citation Nr: 1714991	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lumbosacral strain (low back disability).

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right ankle disability.

3. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a January 2017 videoconference hearing.  A transcript of this proceeding is associated with the claims file.

All due process considerations have been met.  Although evidence was received following the May 2012 Statement of the Case, the Veteran's representative waived AOJ consideration of the additional evidence.  

In August 2010, the Veteran submitted a statement seeking to reopen his claims of entitlement to service connection for a bilateral knee disability, a right ankle disability, a low back disability, and a personality disorder.  However, the Veteran did not perfect an appeal as to the request to reopen the claim for entitlement to service connection for a personality disorder.  Therefore, that issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that in this case, VA's duty to assist in the development of the claims has not been satisfied, as additional VA treatment records identified by the Veteran may exist but have not been obtained.  Therefore, the Board finds that a remand is necessary.

While the Veteran's claims file contains VA treatment records from multiple VA facilities, it is clear that not all records are associated with the file.  Specifically, the Veteran testified at the January 2017 hearing that he had received treatment with the VA since 1994, soon after service.  However, the earliest VA treatment records in the claims file to date are from 1998.  Moreover, the VA treatment records in the claims file to date are only from the CAPRI electronic database.  As the Veteran asserted that he has undergone treatment with the VA since the early 1990s, before VA used CAPRI, the RO also must attempt to obtain any available VA treatment records from archived, paper sources.  

Furthermore, the Veteran suggested in his June 2012 substantive appeal that a doctor had related his back, bilateral knee, and right ankle conditions to his service-connected left ankle condition, suggesting that treatment for these claimed orthopedic conditions overlapped; therefore, a remand is needed as to all three claims in order for the RO to attempt to obtain all relevant VA treatment records since 1994 for each of these conditions.

In 2014 when the RO requested records from Butler, a response was received that records concerning the low back treatment would be with the Oakland VA.  The Veteran's testimony does not indicate he ever lived in California; however, the University Drive campus of the Pittsburg Healthcare System is sometimes referred to as "Oakland," so we will assume that is what was meant here.  If, in fact, the Veteran did at one point live in California, he should promptly inform the RO so records can be obtained from that facility as well. 

Finally, as this matter is being remanded for the reasons discussed above, the Board notes that in a lay statement received in October 2013, the Veteran asserted that he was hospitalized at an unspecified facility in 2011 in Andover, Ohio for his low back condition.  The RO should ask the Veteran to identify that facility and attempt to seek authorization from him to obtain any such identified records.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the record the Veteran's complete medical records from April 1994 to the present from the following VA facilities: 
* Mountain Home, TN VAMC, including any records from facilities in Johnson City; 
* Tennessee Valley VAMC;
* Pittsburgh, PA VAMC;
* Butler, PA VAMC; and
* Cleveland, OH VAMC, including the Parma, OH outpatient treatment clinic.

This must include a search of archived or retired paper records. All efforts to obtain these records, including the search of archived or retired paper records, should be fully documented and a negative response must be provided if records are not available.

2. Ask the Veteran to complete a release form identifying the Andover, Ohio facility where he was hospitalized for a low back condition in 2011 so the RO can request those records.  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file.

3. The RO should then review the additional evidence obtained and determine whether any further development is needed, such as examinations or opinions, for any of these claims.

4. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




